In our opinion there is no such showing of plaintiffs’ indigence in the moving papers as warrants the preference in trial of'this action over the many causes awaiting trial in regular order; and in granting the motion the court improvidently exercised the discretion vested in it. (O’Callaghan v. Brawley, 276 App. Div. 908; Greene v. McDermott, 245 App. Div. 726; Lavicka v. National Transp. Co., 264 App. Div. 785; Thomas v. Green Bus Lines, 276 App. Div. 922; Braver v. Davis, 277 App. Div. 879.) Carswell, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.